Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
This concurrently filed examiner’s amendment replaces the examiner’s amendment mailed as part of the communication dated 4/29/21 to now indicate the status of claim 14 as pending and the status of claim 18 as canceled. Per the interview summary mailed 4/29/21, claim 18 was indicated to be cancelled. The examiner's amendment, mailed as part of the communication dated 4/29/21, inadvertently indicated that claim 14 was canceled as opposed to claim 18. A corrected notice of allowability is being mailed including the concurrently filed examiner’s amendment to correct the examiner's amendment mailed as part of the communication dated 4/29/21 in view of the interview summary mailed 4/29/21.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Pemberton on 4/23/21.

IN THE CLAIMS:
s 3, 4, 5, 6, 13 and 18 have been canceled.

 21. (Currently Amended) The interconnect of Claim 1, wherein the [transceiver includes a] single sideband operator [that] includes a first stage having a first plurality of mixers and a second stage having a second plurality of mixers.
22. (Currently Amended) The interconnect of Claim 1, wherein the single side band operator block converts the received signal into the two intermediate frequency signals using a first phase shifter, filters the two intermediate frequency signals using a low pass filter, upconverts the two filtered intermediate frequency signals using a second phase shifter, and combines the two upconverted filtered intermediate frequency signals to generate the SSB signal.

24. (Currently Amended) The interconnect of Claim 1, wherein the received signal is centered and a quadrature pair of [[sin]]  sine and cosine modulators are used to create the intermediate frequency signals.--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020.  The examiner can normally be reached on 10:00AM-3:00PM Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633